Citation Nr: 0924517	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  00-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  
He died in April 1990.  The appellant is his widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appellant testified in support of her claim at hearings 
held in January 2001 and November 2002, the former before a 
Hearing Officer at the RO and the latter before an Acting 
Veterans Law Judge from the Board by video conference.  In 
August 2003, the Board remanded the appellant's claim to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.

In September 2005 the appellant filed a motion for 
reconsideration by the Board of its August 2005 decision.  
See 38 C.F.R. § 20.1101 (2008).  In May 2006, a Board Deputy 
Vice Chairman granted the motion, ordering reconsideration of 
the Board's August 2005 decision by an expanded panel of the 
Board as provided by 38 U.S.C.A. § 7103(b).  Upon 
reconsideration, a panel re-opened the appellant's claim and 
remanded the claim for additional development.  The claim has 
now returned to the Board for adjudication.

The Board notes that the appellant submitted additional 
evidence after the final adjudication of her claim by the RO.  
In June 2009, the appellant's accredited representative 
waived RO consideration of her additional evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the cause of the 
Veteran's death is not shown to have been proximately due to 
VA carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care nor was the cause of death shown to 
have been the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide;  and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in July 2006 and November 2007 that fully 
addressed all notice elements.  The letters  informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letters were not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case (SSOC) issued in June 2007.  Additionally, because 
of the decision in this case, the requested benefits are not 
being allowed; thus, there is no disability rating or 
effective date for the award of benefits.  As such, any 
deficiency in the notice to the appellant of the duty to 
notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the Veteran 
is deceased, a current VA compensation examination is not 
possible.  However, in this case, private medical opinions 
have been obtained and are of record.  The Board finds that 
the medical opinions of record are sufficient to make a 
decision on the claim.

The Board notes that the appellant has asserted that records 
are missing from the file.  If records are lost or destroyed 
while in government custody, there is a heightened duty to 
assist the appellant in developing evidence that might 
support her claim.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  This duty to assist has been fulfilled.  The RO 
indicated on two occasions in May 2003 and September 2004 
that no additional records from the Veteran's claims file 
were at its location.  The RO was able to obtain copies of 
the Veteran's service medical records and VA treatment 
records dated from 1968 to 1990.  However, the private 
treatment records identified in the November 1996 decision 
could not be reconstructed and those healthcare providers 
identified by the appellant uniformly indicated that the 
Veteran's treatment records had been destroyed or were now 
unavailable.  The Veteran's service medical records have been 
obtained from the National Personnel Records Center (NPRC), 
to include hospital reports from the Madigan Army Hospital.  
However, there appears to be missing service records that 
were reported in the possession of the Madigan Army Hospital.  
This facility informed VA in November 2004 that no records 
were found at its location.  See Hayre v. West, 188 F.3d 
1327, 1332 (Fed. Cir. 1999) (VA has a heightened duty to 
assist when a veteran's service medical records are missing).  

In the Board's prior remand of August 2003, letters issued in 
December 2003 and September 2004, and in the SSOC issued in 
April 2005, the appellant was informed of the records missing 
from the Veteran's claims file, the development that would be 
carried out to obtain these records, and what records had 
been obtained and reviewed by the RO.  In December 2003 and 
September 2004 she was requested to submit copies of all 
clinical records in her possession and to complete the 
appropriate forms so that further development through 
government archives could be accomplished.  

As the custodians of the veteran's missing military and post-
service records have certified that they are no longer 
available, the Board finds that further development of these 
records would be futile.  See 38 U.S.C.A. § 5103A(a)(2), 
5103A(b); 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i), (d).  The 
Board also finds that the appellant was notified of the 
missing records, VA's attempts to obtain these records, and 
what development would be undertaken.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(c)(e).  Regardless, as 
discussed in the analysis below, the Veteran's death was the 
result of a disease incurred post-service and the veteran's 
service medical records would have little probative value in 
a determination of this appeal.  VAMC Houston notified the 
appellant in May 2009 that no further records could be 
located for the period requested concerning the Veteran.  
Finally, the appellant has testified at hearings before VA 
and transcripts of these hearings are incorporated into the 
claims file.

Based on the above analysis, the Board concludes that all 
pertinent evidence reasonably obtainable regarding the issue 
decided below has been obtained and incorporated into the 
claims file.  To the extent that VA in any way has failed to 
fulfill any duty to notify and assist the appellant, the 
Board finds that error to be harmless.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2001) (The "harmless 
error doctrine" is applicable when evaluating VA's 
compliance with the VCAA).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); see also Mayfield, supra.  As all evidence 
obtainable by VA has been associated with the claims file, 
the Board finds that the duty to assist has been fulfilled 
and any error in the duty to notify would in no way change 
the outcome of the below decision.  The notification provided 
to the appellant in the letters, statement of the case (SOC), 
SSOCs, and prior Board decision/remands discussed above 
provided sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  Mayfield at 121.

The Board determines that no reasonable possibility exists 
that further assistance would aid in the substantiation of 
the appellant's claim.  38 U.S.C.A. 5103A.  In addition, as 
the appellant has been provided with the opportunity to 
present evidence and arguments on her behalf and availed 
herself of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

LAW AND REGULATIONS

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

The regulations provide that benefits under 38 U.S.C. 
1151(a), for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2008).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

FACTUAL BACKGROUND

In this case, the appellant essentially contends that the 
Veteran was prescribed huge doses of Motrin or Ibuprofen; 
that administration of huge doses of painkillers caused 
perforation of the colon; and that perforation of the colon 
led to cancer which produced death.  She has argued that VA 
routinely and regularly prescribed Motrin and Ibuprofen, yet 
failed to monitor the status of the Veteran's 
gastrointestinal tract for signs of toxicity.  The appellant 
has further alleged that VA failed to uncover or treat the 
Veteran's terminal colon cancer when it treated him during 
1987.

A Report of the Death of an American Citizen Abroad form that 
reports that the Veteran died on April [redacted], 1990.  The cause 
of death was listed as cancer.

VA clinical records dated from 1968 to 1990 reflect that the 
Veteran was treated primarily for left lower extremity 
disorders.  VA hospitalization records dated in 
October/November 1968, March/April 1976, June 1976, 
March/April 1981, July 1982, August 1984, January/February 
1986, January/February 1987, and July 1988 reported surgical 
intervention regarding the Veteran's left knee disability.  
These discharge summaries do not report any complaints, 
treatment, or diagnosis for any type of gastrointestinal 
disability.  A VA orthopedic consultation of August 1984 
noted the Veteran's complaints regarding his left knee.  He 
denied any other current or chronic medical problem.  On 
examination, his abdomen was soft, non-tender, without 
masses, and had positive bowel sounds.  A January 1985 bone 
scan revealed a slight diffused increased uptake in the area 
of the maxilla and the anterior aspect of the mandible.  The 
impression was that the slight uptake in the area of the jaw 
was most likely secondary to infectious dental disease.  
Carcinoma of the colon was first referenced in VA clinical 
records in clinical notations during March 1988.  The VA 
outpatient records confirm that the Veteran took medication 
to alleviate his pain.  The records primarily note complaints 
and treatment of the veteran's left knee/leg problems.  
Specifically, the records for the years 1986 and 1987 do not 
report any complaints, treatment, or diagnosis of any type of 
gastrointestinal disorder.

The Veteran was treated at a private medical facility from 
December 1987 to January 1988.  He gave a history of having 
experienced very severe abdominal pain about one year before.  
He reported that he had been seen at a VA hospital and had 
undergone a barium enema and upper gastrointestinal X-ray 
series.  He claimed that he was told that there was a spot on 
his intestine, but that nothing further was done.  During 
this hospitalization, it was found that he had perforated 
adenocarcinoma of the transverse colon, with intra-abdominal 
abscess.  He underwent a right and transverse colectomy.

In March 1988, VA treatment records show that the Veteran 
requested a follow-up for his colon cancer surgery performed 
in December 1987.  The Veteran related that he felt "fine," 
had normal bowel movements twice a day, had gained weight, 
and denied any abdominal pain except for some incisional 
tenderness.  On examination, the abdomen was soft, bowel 
sounds were normal, and there were no palpable masses.  There 
was mild tenderness over the incisional scar.  A VA oncology 
consultation of April 1988 noted the Veteran's history of 
surgery to remove colon cancer in December 1987.  The Veteran 
was reported as saying "I don't believe I have cancer."  On 
examination, his abdomen was asymptomatic and the examiner 
commented that there was no evidence of a current disease.  
The examiner noted that he informed the Veteran his medical 
records confirmed that he had indeed had colon cancer.  The 
Veteran agreed to undergo colonoscopy and was scheduled for a 
follow-up visit in early May 1988.  It was noted that the 
Veteran failed to report for this follow appointment.

In April 2001, the appellant submitted a VA pre-colonoscopy 
order that noted a colonoscopy was to be performed on May 24.  
However, the year of this colonoscopy was not reported.  The 
appellant contented that this was evidence the VA knew of the 
Veteran's gastrointestinal problems and had destroyed records 
of the actual colonoscopy that would have implicated its 
fault in not treating or diagnosing the veteran's colon 
cancer.  Also attached was a medical history taken in March 
1987 where the Veteran denied any gastrointestinal problems 
to include dysphagia, heartburn, nausea, vomiting, 
hematemesis, melena, abdominal pain, jaundice, food 
intolerance, change of bowel habit, hepatitis, peptic ulcer, 
and pancreatitis.

Private medical correspondence dated in January 2001 prepared 
by a private physician (Dr. A.B.) that specialized in 
internal medicine and oncology indicates that he had reviewed 
the Veteran's medical records that were provided by the 
appellant.  He noted that he reviewed the private hospital 
report of December 1987 that noted the Veteran's complaints 
of abdominal pain, reported history of complaints to a VA 
hospital the year before, and exploratory surgery that 
established the existence of perforated carcinoma of 
transverse colon with intra-abdominal abscess.  Dr. A.B. 
reported that he could not locate any records of VA treatment 
for abdominal complaints the year before the 1987 surgery.  
He commented:

[The Veteran] apparently was being seen 
at VA Hospital for many years prior to 
his diagnosis of cancer [at a private 
facility.]  Available records show that 
most of those visits were related to 
problems with knees and bones.  [The 
Veteran] apparently was treated with 
multiple anti-inflammatory drugs.  These 
drugs are known to cause gastritis in 
some patients.  I am not aware of any 
causative link between Non-steroidal 
anti-inflammatory drugs and colon cancer.

A private medical evaluation prepared by C.N.B., M.D., in 
June 2007, states that it is clear that the Veteran died form 
metastatic colon adenocarcinoma.  Dr. B. said that the 
Veteran was exposed to doses of toxic Agent Orange while in 
Vietnam.  Dr. B. opined that to a high degree of medical 
certainty that the Veteran's colon cancer and subsequent 
demise was due to his exposure to Agent Orange as the record 
did not contain a more likely etiology and the literature 
supported an association.

An additional private medical evaluation was prepared by 
C.N.B., M.D., in April 2008.  Dr. B. commented that the 
Veteran's claims file did not contain any documentation that 
the Veteran was actually in Vietnam, so his previous opinion 
concerning the Veteran's exposure to Agent Orange in Vietnam 
was not legally relevant.  Dr. B. stated that the Veteran had 
been evaluated by the VA care system for many years, and the 
VA care team did not notice or diagnose the GI tumor.  He 
said that the Veteran had been losing weight and had 
abdominal pain, but the VA orthopedists simply treated his 
orthopedic problems with anti-inflammatories and did not do a 
complete physical.  He opined that the fact that the VA teams 
did not notice the tumor was below the standard of care 
because the community hospital team noticed the Veteran's 
tumor on his first visit and made a diagnosis of cancer 
immediately.  Dr. B. said that the interval between the 
Veteran's last VA visit and his first visit to the community 
hospital was not long enough to allow the tumor to either 
grow significantly or newly develop because tumors were slow 
growing.  He opined that the Veteran had a diagnosable tumor 
while under the care for the VA that was missed, and he felt 
to a high degree of medical certainty that the fact that the 
VA did not find the Veteran's large tumor prior to his 
December visit to a different hospital was below the standard 
or care and represented poor judgment, skill, and/or 
negligence.  Dr. B. remarked that according to the Veteran's 
spouse, the Veteran had several months of pain, blood in his 
stool, and weight loss while being cared for by the VA.

In January 2009, an independent medical evaluation was 
prepared by J.L.G., M.D., a Professor of Medicine, School of 
Oncology, at a university medical center. Dr. G. observed 
that due to chronic pain, the Veteran had been on non-
steroidal anti-inflammatory drugs for many years.  It was 
noted that NSAIDs were associated with gastroduodenal 
toxicity, including inflammation of the lining of the stomach 
and duodenum, ulcer formation, and possible perforation.  Dr. 
G. opined that there was no evidence in the records that the 
Veteran was prescribed "huge doses" of NSAIDs; he received 
standard doses.  It was further noted that NSAIDs were not 
associated with perforation of the large bowel, and there 
were no standard recommendations to monitor the large bowel 
in patients who were receiving NSAIDs.  Dr. G. remarked that 
the colon cancer did not develop as a consequence of 
perforation of the transverse colon.  Specifically, Dr. G. 
described how the Veteran's physical exam at the community 
hospital in late December 1987 revealed tenderness with 
suggestion of a vague mass in the epigastric area; the 
diagnosis of cancer was not made until the time or 
exploratory laparotomy.  As colon and rectal cancer occurred 
uncommonly in patients under the age of 50 and the Veteran 
did not have a family history of colorectal cancer, Dr. G. 
opined that the index of suspicion for a 40 year old male to 
have colon cancer would be low.  It was further noted that 
there was nothing in the orthopedic clinic notes to indicate 
that the Veteran complained of abdominal pain or had 
experienced a change in his bowel habits in his many visits 
prior to the diagnosis of colon cancer.  Dr. G. discussed Dr. 
B.'s conclusions and noted that they were based on the 
assertions of the Veteran's spouse that her husband had 
complained of abdominal pain and bloody stools for two years 
prior to his cancer diagnosis.  Dr. G. said that there was no 
information in the records to corroborate the Veteran's 
spouse's contentions.  In summary, Dr. G. opined that the 
medical evidence did not show that the Veteran's death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished to the Veteran.  It was noted that 
there was no evidence that the proximate cause of death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
Dr. G. added that if there was evidence of anemia through 
laboratory studies, that should have prompted additional 
investigation; however, as the Veteran's primary complaint 
was left knee pain, there would not have been a reason for 
orthopedic surgeons to order a complete blood count.

A hearing was held before a VA hearing officer in February 
1996.  In testimony, the appellant reiterated her contention 
that improper care rendered by VA brought about the Veteran's 
death.  The appellant has presented written contentions and 
testimony noting that the Veteran took large amounts of pain 
medication to alleviate the symptoms of his service-connected 
orthopedic disabilities.  She asserts that this pain 
medication led to digestive irritation/ulcers, which, in 
turn, led to the Veteran's colon cancer and eventual death.  
She has repeatedly contended that VA healthcare providers 
failed to appropriately diagnosis and treat his colon cancer 
which should have been evident to them years prior to his 
death.  The appellant alleges that VA was required to conduct 
a colonoscopy of the veteran every six months due to his 
frequent use of large dosages of medication to alleviate the 
pain caused by his service-connected disorders.  She argues 
that this procedure was denied the Veteran by VA.  The 
appellant has also provided copies of her and the Veteran's 
lay statements that noted VA healthcare providers had ignored 
his complaints of gastrointestinal problems prior to his 
diagnosis of colon cancer.  At her Board hearing in November 
2002, the appellant claimed that VA had found that the 
Veteran's sinuses were inflamed and failed to treat this 
problem.  It was contended that drainage from these inflamed 
sinuses contributed to the cause of his colon cancer.

The appellant has also submitted photocopies of the Veteran's 
pain medication bottles, medical literature for Sulindac and 
Piroxicam (reportedly pain medication taken by the Veteran) 
whose adverse reactions could include epigastric distress, 
nausea, occult blood loss, peptic ulceration, and severe 
gastrointestinal bleeding.  In the literature for the drug 
Feldene (pain medication), its was noted that this drug was 
associated with symptoms of gastrointestinal tract 
irritation.  However, clinical studies reported that use of 
Feldene had not resulted in any significant increase in fecal 
blood loss or any detectable effect on the gastric mucosa.

The appellant has submitted an article from the New England 
Journal of Medicine published in June 1999 on "Epidemiology 
of Gastrointestinal Complications."  This article noted that 
nonsteroidal anti-inflammatory drugs (NSAID) were generally 
well tolerated, but adverse gastrointestinal events occur in 
a small but important percentage of patients, resulting in 
substantial morbidity and mortality.  The adverse reactions 
noted to arise from the use of NSAID included upper 
gastrointestinal bleeding, dyspepsia, and gastroduodenal 
mucosal injury.  Other "less commonly recognized" 
complications of NSAID use included pill esophagitis, small 
bowel ulceration, small bowel stricture, colonic stricture, 
diverticular disease, and exacerbation of inflammatory bowel 
disease.  Gastrointestinal complications were estimated by 
some studies to range from 10 to 20 percent of users, and the 
prevalence could be from 5 to 50 percent of users.  It was 
estimated that there were 16,500 NSAID related deaths in the 
United States in one year.

In June 2005, the appellant submitted what appears to be a 
printout from a "Frequently Asked Questions" Internet site 
for the drug Nexium.  This site noted that individuals over 
60 with a history of stomach ulcers who take ibuprofen, 
naproxen, or aspirin for chronic pain could be at a greater 
risk for developing stomach ulcers.  In March 2007 the 
appellant submitted a printout from the internet site 
BrightSurf.com entitled "High doses of Ibuprofen cause 
significant GI bleeding, despite safety profile."  This 
article remarked that people who take high doses of ibuprofen 
on a regular basis are three times more likely to experience 
GI bleeding than those who do not take painkillers.  
Additionally, the appellant submitted information from the 
Health Information Encyclopedia concerning upper GI and small 
bowel tests.  This information states that abnormal results 
of a GI series could mean gastric cancer or ulcers.  In 
April 2007, she submitted information from 
http://www.healthatoz.com which generally described 
colonoscopies.

ANALYSIS

Unfortunately, the VA medical records obtained do not show 
any complaints, treatment, or diagnosis that would 
corroborate the Veteran's claimed history reported in the 
December 1987 private hospital records or in the appellant's 
allegations.  See Robinette v. Brown, 8 Vet. App. 69 (1995) 
(Lay assertions of what a physician told a lay person do not 
constitute requisite medical evidence of a medical diagnosis 
or of medical causation/etiology.)  In fact, the VA records 
show that when questioned regarding gastrointestinal problems 
in March 1987, the Veteran denied such symptoms.  The 
appellant has argued that the colonoscopy request indicating 
the procedure was to take place in May of an undisclosed year 
was evidence that VA had destroyed evidence that would 
establish the existence of colon cancer prior to December 
1987.  However, the VA treatment records dated in April 1988 
are the only records that note a request for a colonoscopy.  
These records indicate that the noted colonoscopy was 
scheduled after the veteran's cancer surgery in December 1987 
and, in contrast to the appellant's claims of malfeasance, a 
colonoscopy report is not of record due to the Veteran's 
failure to report for the procedure.  See Clemmons v. West, 
206 F.3d 1401 (Fed. Cir. 2000) (Government officials are 
presumed to carry out their duties in good faith and proof to 
the contrary must be almost irrefragable to overcome that 
presumption.)  Regardless, this colonoscopy (if it was 
actually performed) happened after the initial private 
diagnosis of colon cancer and does not show that the 
Veteran's colon cancer was known to his VA healthcare 
providers prior to December 1987.

Additionally, the appellant has suggested that VA medical 
center laboratory reports exist that cannot be located.  
However, as discussed previously, the VA has made extensive 
attempts to obtain all available pertinent medical reports.  
In May 2009, VAMC Houston provided official documentation 
that no additional records for the Veteran are obtainable.  
It appears that the appellant is making her assumption based 
on Dr. G.'s January 2009 statement that an unanswered 
question is whether any laboratory studies were obtained at 
any time during 1987 during the visits to the VA orthopedics 
visit.  The Board places great weight on Dr. G.'s observation 
that as the Veteran's primary complaint was for left knee 
pain, the VA orthopedic surgeons would not have had a reason 
to order a complete blood count.  In light of the VA 
treatment records of record, VAMC Houston's indication that 
no additional records are available, and Dr. G.'s statement 
that the VA orthopedic surgeons would not have had a reason 
to order a complete blood count, the Board concludes that the 
appellant's assertions that there are missing VA medical 
center laboratory reports is merely speculative.

The medical articles presented by the appellant indicate that 
in patients that use NSAID medication in some cases develop 
gastrointestinal problems.  However, this evidence does not 
indicate that these complications included colon cancer or 
that an ulcer caused by a NSAID would result or aggravate any 
type of colon cancer.  Regardless, these articles do not 
indicate that the Veteran himself developed a 
gastrointestinal disability as a result of use of NSAID.  See 
Sacks v. West, 11 Vet. App. 314 (1998) (Lay inferences made 
from a medical journal article are no more than an 
unsubstantiated medical opinion rather than a conclusion 
based on the medical evidence of record.)  In addition, while 
the letter from Dr A.B. (identified by the appellant as the 
oncologist that treated the veteran in December 1987) also 
indicated that patients that use NSAID could develop 
gastritis, he did not indicate that the Veteran himself had 
developed such a disorder.  In addition, this physician 
specifically noted that there was no medical evidence he was 
aware of that had established any causal link between colon 
cancer and the use of NSAID.  This medical evidence does not 
present evidence that the Veteran had actually developed a 
gastrointestinal disability due to his use of NSAID, nor does 
it indicate that a causal link may exist between the 
Veteran's colon cancer and his use of NSAID.

The appellant has alleged that if VA healthcare professionals 
had exercised the appropriate skill and care, they would have 
conducted periodic colonoscopy and discovered the Veteran's 
colon cancer at an early stage, thus preventing his death 
from this disease.  She claimed that in patients that 
habitually use NSAID they were required to receive a 
colonoscopy every six months.  The appellant has not 
submitted any medical evidence to show that such a procedure 
is required.  While the medical literature presented by the 
appellant has shown that some patients that use NSAID develop 
gastrointestinal problems, this literature does not recommend 
periodic colonoscopy as a preventive measure.  In addition, 
the medical journal article was published in June 1999, 
almost a decade after the Veteran's death, and does not show 
that the ordinary medical skill and care practiced prior to 
December 1997 required the VA healthcare professionals to 
seek periodic colonoscopy or even that the medical research 
had established a link between the use of NSAID and 
gastrointestinal problems prior to December 1987.

The appellant argued that there was evidence in the VA 
treatment records that the Veteran had inflamed sinuses and 
that drainage from these sinuses led to colon cancer.  There 
is no evidence in the VA treatment records that the veteran 
ever complained of sinus problems or was diagnosed with a 
sinus disorder.  A VA bone scan of January 1985 did report an 
abnormality in the "maxilla" area, but attributed this 
abnormal result of a dental disease, not any type of sinus 
disorder.  The appellant has not submitted any type of 
competent medical evidence to support this allegation.

The Board has carefully considered the April 2008 statement 
from Dr. B. which indicates that the Veteran's treatment from 
the VA was "below the standard of care" and represented 
poor judgment, skill, and negligence.  Unfortunately, Dr. B's 
credibility is impaired due to statements that he made that 
are not supported by the evidence of record.  For example, 
Dr. B. stated in June 2007 that it was a fact that the 
Veteran was exposed to Agent Orange in Vietnam.  However, a 
careful review of the claims file reveals no evidence that 
the Veteran served in Vietnam.  In fact, the National 
Personnel Records Center stated that there is no evidence in 
the Veteran's file to substantiate any service in the 
Republic of Vietnam.  Also, Dr. B stated in April 2008 that 
he had reviewed the Veteran's claims file and said that the 
Veteran had several months of pain, blood in his stool, and 
weight loss while being cared for by the VA, according to the 
Veteran's spouse.  However, Dr. B. did not mention the 
medical history of record taken in March 1987 where the 
Veteran denied any gastrointestinal problems to include 
dysphagia, heartburn, nausea, vomiting, hematematsis, melena, 
abdominal pain, jaundice, food intolerance, change of bowel 
habit, hepatitis, peptic ulcer, and pancreatitis.  As the 
Veteran's March 1987 medical history contradicts the 
appellant's assertions that the Veteran experienced years of 
GI problems while treated by the VA, the appellant's 
assertions are not supported by the evidence of record.  The 
Court has held that an adequate medical opinion cannot be 
based solely on a Veteran's lay statements if the facts are 
contradicted by the evidence of record.  See Kowalski v. 
Nicholson, 19 Vet.App. 427, 432 (2006); see also Reonal v. 
Brown, 5 Vet.App. 458, 461 (1993) (stating that the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant that have been 
rejected by the Board).  Due to Dr. B's statements that are 
not supported by the evidence of record, the Board finds his 
opinion to be of less persuasive value.

Contrastingly, the January 2009 opinion of Dr. G. is 
supported by the evidence of record.  Dr. G. thoroughly 
discussed the military, medical, and lay evidence of record, 
and specifically noted the April 2008 opinion offered by Dr. 
B.  Dr. G. commented on possible side effects of NSAIDs and 
noted that the Veteran had received standard doses.  Dr. G. 
also observed that the diagnosis of colon cancer was not made 
until the time of an exploratory laparotomy.  Dr. G. 
discussed the standard of care involving the index of 
suspicion for colon cancer and determined that the index of 
suspicion for a 40 year old male to have colon cancer would 
be low.  Dr. G. also observed that there was no information 
in the records to corroborate the Veteran's spouse's 
contentions that the Veteran complained of abdominal pain or 
had experienced a change in his bowel habits in his many VA 
medical visits prior to the diagnosis of colon cancer.  In 
summary, Dr. G. opined that the medical evidence did not show 
that the Veteran's death was caused by hospital care, medical 
or surgical treatment, or examination furnished to the 
Veteran.  It was noted that there was no evidence that the 
proximate cause of death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  The Board finds that Dr. 
G. supported the given opinion with adequate reasons and 
bases.

The Board has also carefully considered the personal 
statements submitted by the appellant and notes that lay 
persons can attest to factual matters of which they have 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  The appellant has submitted an 
August 2006 letter from the University of Illinois at Urbana-
Champaign which states that she received a Bachelor of 
Science degree with a major in Biology on August 4, 1975.  
She also submitted a letter from the University of Iowa dated 
in August 2006 which states that the appellant first enrolled 
on August 25, 1977, and last enrolled on July 27, 1979.  The 
letter indicates that the appellant was a student in the 
Graduate College and had declared a major in Preventative 
Medicine and Environmental Health.  The letter also stated 
that the certification was valid only when it was signed and 
impressed with the seal of the University of Iowa.  The Board 
observes that the submitted letter did not have an impressed 
seal.  There is no evidence of record which shows that the 
appellant has a medical degree.  Therefore, while her 
statements provide competent evidence of her observations, 
she is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.

In summary, the evidence of record does not demonstrate that 
the cause of the Veteran's death was proximately due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care.  The evidence of record does not 
demonstrate that the cause of the Veteran's death was the 
result of an event not reasonably foreseeable.  Thus, the 
criteria for entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2008).

In cases where the service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions.  See Hayre, 
supra.  The Board believes it has complied with this 
heightened duty in the above provided analysis.

ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
cause of the Veteran's death is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


